UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6680


JEREMY R. LOVE,

             Plaintiff – Appellant,

v.

CORRECTIONAL OFFICER BEASLEY;                      CORRECTIONAL           OFFICER
MCCOURT; SERGEANT YOUNG,

             Defendants – Appellees,

and

CORRECTIONAL OFFICER COMILLONI,

             Defendant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:16-ct-03209-BO)


Submitted: November 26, 2019                                      Decided: January 6, 2020


Before AGEE, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per curiam opinion.


Jeremy R. Love, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeremy R. Love, a North Carolina inmate, appeals the district court’s order granting

summary judgment to Defendants on Love’s 42 U.S.C. § 1983 (2012) action alleging the

use of excessive force in violation of the Eighth Amendment. On appeal, Love argues that

summary judgment was improperly granted because genuine issues of material fact exist.

       In his declaration in support of his complaint, Love admitted that he initiated a

fistfight with Correctional Officer Beasley but alleged that after he was taken to the ground

and restrained, Beasley twice punched him in the face. Thereafter, Sergeant Young,

Officer McCourt, and another officer took Love to the Sergeant’s office. While Love was

seated in a chair, Young elbowed Love in the face in retaliation for Love hitting Beasley.

Love fell to the floor and was repeatedly kicked and punched in the head, face and body.

Beasley denied punching Love after Love was restrained, and Young’s and McCourt’s

affidavits deny that Love was elbowed, kicked or punched while in the Sergeant’s office.

       We review de novo a district court’s award of summary judgment, viewing
       the facts and inferences reasonably drawn therefrom in the light most
       favorable to the nonmoving party. A summary judgment award is
       appropriate only when the record shows that there is no genuine dispute as
       to any material fact and the movant is entitled to judgment as a matter of law.

Core Commc’ns, Inc. v. Verizon Md. LLC, 744 F.3d 310, 320 (4th Cir. 2014) (citation and

internal quotation marks omitted). “A dispute is genuine if a reasonable jury could return

a verdict for the nonmoving party.” Matherly v. Andrews, 859 F.3d 264, 279 (4th Cir.

2017) (internal quotation marks omitted). “Credibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the facts are jury functions, not

those of a judge . . . ruling on a motion for summary judgment.” Anderson v. Liberty

                                             2
Lobby, Inc., 477 U.S. 242, 255 (1986). “[W]here affidavits present conflicting versions of

the facts which require credibility determinations, summary judgment cannot lie.” Raynor

v. Pugh, 817 F.3d 123, 130 (4th Cir. 2016) (internal quotation marks omitted). However,

“[w]hen opposing parties tell two different stories, one of which is blatantly contradicted

by the record, so that no reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for summary judgment.” Scott v.

Harris, 550 U.S. 372, 380 (2007) (concluding that video of incident contradicted plaintiff’s

version of events so “that no reasonable jury could have believed him”).

       State and federal inmates are protected under the Eighth Amendment from the

“unnecessary and wanton infliction of pain” by prison staff. Whitley v. Albers, 475 U.S.
312, 319 (1986). “An inmate’s Eighth Amendment excessive force claim involves both an

objective and a subjective component. The objective component asks whether the force

applied was sufficiently serious to establish a cause of action.” Brooks v. Johnson, 924
F.3d 104, 112 (4th Cir. 2019). “[T]he subjective component . . . asks whether the officers

acted with a sufficiently culpable state of mind.” Id. (internal quotation marks omitted).

Only the subjective requirement is at issue in this case as the district court found that Love

established the objective prong.

       “[T]he ‘core judicial inquiry’ regarding the subjective component of an excessive

force claim is ‘whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.’” Iko v. Shreve, 535 F.3d 225,

239 (4th Cir. 2008) (quoting Hudson v. McMillian, 503 U.S. 1, 7 (1992)). “Among

unnecessary and wanton inflictions of pain are those that are totally without penological

                                              3
justification.” King v. Rubenstein, 825 F.3d 206, 219 (4th Cir. 2016) (internal quotation

marks omitted).

       We conclude that the district court did not err in finding that Beasley did not punch

Love as alleged, because video of the incident confirms Beasley’s denial. Thus, the district

court was not required to view the facts in the light most favorable to Love because his

“version of events is so utterly discredited by the record that no reasonable jury could have

believed him.” Scott, 550 U.S. at 380. Accordingly, we affirm the portion of the district

court’s order granting summary judgment to Beasley.

       Love’s declaration is in direct conflict with Young’s and McCourt’s affidavits as to

whether Young elbowed Love and Love was kicked and punched while lying on the floor.

Taking the evidence in the light most favorable to Love, Core Commc’ns, Inc., 744 F.3d at

320, the alleged use of force in the Sergeant’s office could be considered unnecessary and

wanton infliction of pain. The district court, however, questioned Love’s version of events,

noting that the alleged acts occurred in less than a minute, that Love’s injuries could have

resulted from his fistfight with Beasley, and that Love failed to mention the alleged attack

while at the nurse’s station. The court found that Young’s and McCourt’s acts were taken

to restore order. 1 We conclude that, in granting summary judgment to McCourt and

Young, the district court improvidently made credibility determinations regarding genuine

disputes of material fact based on conflicting sworn statements. Raynor, 817 F.3d at 130.



       1
        In his declaration, Love stated that he suffered no injuries from his fistfight with
Beasley and that he did not mention the alleged attack in the Sergeant’s office to the nurse
because Young was present and he feared another attack.

                                             4
Accordingly, we vacate the grant of summary judgment to Young and McCourt and

remand for further proceedings.

      Thus, we affirm in part and vacate and remand in part. 2 We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid decisional process.

                          AFFIRMED IN PART; VACATED AND REMANDED IN PART




      2
         We find no merit to Love’s contentions on appeal that an allegedly missing video
reveals a coverup and that the alleged attacks violated prison policy. See White by White
v. Chambliss, 112 F.3d 731, 738 (4th Cir. 1997) (violations of state law or policy not
cognizable under § 1983).

                                            5